Citation Nr: 1124989	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-35 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disorder (COPD).

2.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from November 1974 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran had a formal hearing before the RO in June 2007 and the transcript is of record.

The case was brought before the Board in October 2009, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his military service duties included training exercises in gas chambers and parachute jumps.  During one of the gas chamber exercises, the Veteran claims his gas mask leaked and he noticed respiratory symptoms ever since.  He believes his current respiratory disorder, diagnosed as COPD, is attributable to his military work in gas chambers.  Similarly, during one parachute jump, the Veteran claims he injured his neck when his neck strap loosened during a jump and tugged on his neck as he landed.

These claims were remanded previously to obtain personnel records in attempts to confirm the Veteran's participation in gas chamber exercises and/or parachute jumps.  The claims were also remanded to afford the Veteran a VA examination to ascertain the likely etiology of the Veteran's current neck and respiratory conditions in the event that these in-service events could be confirmed.

The Veteran's service treatment records themselves do not confirm any neck injury or incident with a gas mask slipping off or leaking.  After obtaining the Veteran's personnel records, the Board notes it is confirmed the Veteran did receive, among other things, a parachute badge.  Confirmation of gas chamber exercises could not be obtained.  The Board notes, however, that the Veteran did submit a December 2009 statement from a fellow serviceman who served with the Veteran and also recollected various gas chamber exercises.  While the fellow serviceman did not confirm a specific incident where the Veteran's gas mask leaked, the serviceman recalled having to stay in gas chambers for lengthy periods of time and also recalled the Veteran's subsequent complaints of shortness of breath.  Service treatment records, however, do not confirm in-service incurrence of chronic neck or respiratory conditions.

Post-service VA and private medical records confirm diagnoses of chronic myofascial pain of the neck, mild degenerative disc disease of the cervical spine, an expanded right lung, COPD and a history of spontaneous left pneumothorax.  Significantly, the medical records indicate, and the Veteran confirms, that he suffered a post-military occupational injury in 1999 working on the railroad.  Specifically, the Veteran suffered a high-velocity railroad spike injury to the right jaw in April 1999 causing chronic pain to the jaw, face, neck and head.  More recently, the Veteran also was in a motor vehicle accident (MVA) in July 2006 where he again injured his jaw and complained of neck pain with stiffness. 

In support of his claims, the Veteran submitted a private opinion by Dr. Lerner, DO, indicating the Veteran currently has status post bilateral thoracotomies secondary to bilateral pneumothoraxes with continued shortness of breath, dyspnea on exertion and chronic left C5-C6-C7 cervical radiculopathy with chronic cervical myofascial ligamentous strain.  Dr. Lerner linked the conditions to the Veteran's military duties, including exposure to gas chambers and the parachute jump injury detailed by the Veteran.

Again, the Veteran's service treatment records do not indicate any neck injury.  The Veteran was treated for an upper respiratory infection once in May 1975, but the Veteran was never diagnosed with chronic lung or neck disabilities.  The Veteran also had significant post-service injuries.  Dr. Lerner does not note any of these relevant facts in rendering his opinion.  In short, it is unclear whether Dr. Lerner considered all relevant facts in rendering his opinion. 

The Board previously remanded these claims, in part, to afford the Veteran a VA examination in June 2010 to ascertain the likely etiology of any cervical spine or respiratory condition found.  The examiner diagnosed the Veteran with mild degenerative disc disease (DDD) of the cervical spine and COPD.  The examiner also opined that it was as likely as not that these diagnoses are related to his military service. 

The Board finds the June 2010 VA examination inadequate for the following reasons.  The examiner noted the Veteran's in-service military injuries and exposure to gas chambers and the examiner noted the service treatment records were reviewed.  The examiner also noted the 1999 railroad injury to the jaw, but the examiner did not note the Veteran's July 2006 MVA.  Indeed, while the examiner reviewed VA outpatient treatment records and service treatment records, the examiner specifically indicated that private treatment records were not reviewed, to include Dr. Lerner's opinion.  Private treatment records not only detail the events and injuries following the 1999 railroad injury, but they detail the Veteran's July 2006 MVA injuries and his course of treatment through the years.  The examiner also did not review any other records aside from VA and military records.

In support of his claim, the Veteran submitted several lay statements from friends and family.  The Board finds these statements as a whole suggest the Veteran's complaints and resulting physical limitations followed the 1999 accident and not claimed military trauma.  For example, in December 2009 the Veteran's daughter indicates the Veteran's accident "approximately 13 years ago" changed his ability to actively engage with his children.  This identified accident dates well after the Veteran's military service.

The June 2010 VA examiner, in contrast, did not review the lay statements or the private treatment records in rendering the opinion.  The examiner also did not explain or otherwise reconcile the significance of post-service injuries with the opinion rendered.  For these reasons, the Board cannot assume the examiner relied on all accurate factual premises in rendering his decision.  The VA examination is inadequate and cannot form the basis of a decision here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  A new VA examination is indicated.

The Board notes within the June 2010 VA examination report, the examiner indicates the Veteran used to work at a railroad company, but now is currently unemployed and on Social Security Administration (SSA) disability benefits. 

The United States Court of Appeals for Veterans Claims has held that, where VA has notice that the Veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA reiterates this obligation.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  

In this case, it appears the Veteran is receiving SSA disability benefits at least in part to the disorders currently on appeal.  The VA has never made an effort to obtain these records.  As they may include evidence relevant to the claims on appeal, the AMC should make efforts to obtain these records.

The AMC should also make further attempts to obtain any and all VA or private treatment records for these conditions. The RO should take this opportunity to make further attempts to ensure the file is complete.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any and all medical providers currently providing him treatment for his cervical spine and respiratory disabilities, to include VA treatment providers, and to provide a release form for each provider identified authorizing VA to obtain these records, to include Dr. Lerner.  Thereafter, the records should be requested specifying that actual treatment records, as opposed to summaries, must be provided.  A specific request should be made to obtain VA outpatient treatment records from the VA Medical Center in Detroit, Michigan from May 2010 to the present.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  VA facilities should be asked to provide a negative response if records are unavailable.

2.  Contact the Social Security Administration (SSA) for the purpose of obtaining a copy of any decision(s) and all medical records relied upon in conjunction with the Veteran's claim(s) and/or award(s) of SSA disability benefits.  Any attempts to obtain records that are ultimately unsuccessful, should be documented in the claims folder.

3.  After obtaining the above records, to the extent available,  schedule the Veteran for appropriate examinations for the claimed conditions of respiratory disease and cervical spine disability, to determine the extent and likely etiology of any condition(s) found, specifically commenting on whether the Veteran's conditions were caused by in-service exposure to gas chambers or parachuting versus his post-service occupational injury in April 1999 his MVA in July 2006, both of which included blunt trauma to the jaw, or any other post-service incident.

The examiner should be given the entire claims folder, to include a copy of this remand, and should make it clear that the entire claims folder was reviewed, to include private treatment records and lay statements.  

The examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, specifically that of Dr. Lerner and the June 2010 VA examiner.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4. The AMC should then readjudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


